



Exhibit 10.3


AGREEMENT REGARDING SEVERANCE


This Agreement states our agreement with respect to the eligibility for
severance in certain circumstances of Dawn Hendershot (“you”) by
Ramco-Gershenson Properties Trust (the “Trust”).


1.    Eligibility. The Trust will provide the severance benefits described in
Section 2 to you if you incur a Separation from Service by reason of an
Involuntary Termination. In order to be eligible to receive benefits under
Section 2 of this Agreement, you must, within 60 days following the Termination
Date, execute a general waiver and release, which includes certain
representations, in a form reasonably acceptable to the Trust, and such general
waiver and release must become effective in accordance with its terms. The
Trust, in its sole discretion, may modify its form of the required general
waiver and release contained to comply with applicable law and will determine
the form of the required waiver and general release. You will not receive
benefits under this Agreement if, as determined by the Trust in its sole
discretion, your employment with the Trust terminates and such termination does
not constitute an Involuntary Termination. All benefits that you may be or
become entitled to under this Agreement will terminate immediately if you, at
any time, violate in any material respect any proprietary information or
confidentiality obligation to the Trust.
2.    Severance Benefits. In the event that you incur a Separation from Service
by reason of an Involuntary Termination, you will be entitled to, in lieu of any
other severance compensation and benefits whatsoever (excluding any compensation
or benefits (i) under the Trust’s Omnibus Incentive Plan, or any successor
thereto, (ii) under applicable law, including but not limited to COBRA, and
(iii) under the Trust’s Change of Control Policy, which shall supersede and be
in lieu of this Agreement in the event that it is applicable to a Separation
from Service), the following payments and benefits (subject to the terms and
conditions hereof):
(a)    payment of any accrued, but unpaid Monthly Base Salary through the
Termination Date, paid within 30 days after the Termination Date or sooner if
required by applicable law;
(b)    payment of any accrued, but unused paid time off or vacation time in
accordance with the Trust’s policies, paid within 30 days after the Termination
Date or sooner if required by applicable law;
(c)    a cash lump sum payment equal to the sum of 100% of your Annual Base
Salary, plus a pro rata portion of your annual bonus for the year in which the
termination of employment occurs (equal to a pro rata portion, based on the
portion of the fiscal year of the Trust for which you are employed by the Trust,
of the average annual bonus payment to you for the two most recently completed
full fiscal years of the Trust), with such lump sum paid on the 75th day after
your Separation from Service;
        (d)    reimbursement for you and your eligible dependents on a monthly
basis for your COBRA payments for health benefits for a period of up to eighteen
months, provided, however, that if you obtain new full-time employment (other
than self-employment) during the 18-month period that makes you eligible for
coverage under the new employer’s group health plan, the Trust’s obligation to
pay any COBRA premiums will cease at the end of the month in which you become
eligible for coverage under the new employer’s group health plan; and
(e)    any restricted shares or stock options, if any, remaining unvested on
your Termination Date will immediately vest, and all performance shares
remaining unvested on your Termination Date will be forfeited.
3.    Section 409A; Six-Month Payment Delay. The Trust intends that all payments
and benefits provided under this Agreement or otherwise are exempt from, or
comply with, the requirements of Section 409A of the Code and any guidance
promulgated thereunder (“Section 409A”) so that none of the payments or benefits
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. No payment or benefits to
be paid to you, if any, pursuant to this Agreement or otherwise, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A (together, the “Deferred
Payments”) will be paid or otherwise provided until you have a Separation from
Service. If, at the time of your termination of employment, you are a “specified
employee” within the meaning of Section 409A, then the payment of the Deferred
Payments will be delayed to the extent necessary to avoid the imposition of the
additional tax imposed under Section 409A, which generally means that you will
receive payment on the first payroll date that occurs on or after the date that
is six months and one day following the date of your Separation from Service.
The Trust reserves the right to amend this Agreement as it deems necessary or
advisable, in its sole discretion and without your consent, to comply with
Section 409A or to otherwise avoid income recognition under Section 409A prior
to the actual payment of any benefits or imposition of any additional tax. Each
payment, installment and benefit payable under this Agreement is intended





--------------------------------------------------------------------------------





to constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2). In no event will the Trust reimburse you for any taxes that may
be imposed on you as a result of Section 409A.
4.    No Implied Employment Contract. This Agreement is not an employment
contract. Nothing in this Agreement or any other instrument executed pursuant to
this Agreement shall confer upon you any right to continue in the Trust’s employ
or service nor limit in any way the Trust’s right to terminate your employment
at any time for any reason. Your employment with the Trust is and shall continue
to be at-will, as defined under applicable law, except to the extent otherwise
expressly provided in a written agreement between you and the Trust.
5.    Legal Construction. This Agreement is intended to be governed by and will
be construed in accordance with the laws of the State of Michigan.
6.    Definitions. For purposes of the Agreement, the following terms are
defined as follows:
(a)    “Annual Base Salary” means an amount equal to 12 times the highest
Monthly Base Salary paid or payable, including any Monthly Base Salary that has
been earned but deferred, to you by the Trust in respect of the 12-month period
immediately preceding the month in which your Termination Date occurs.
(b)    “Board” means the Board of Trustees of the Trust.
(c)    “Cause” means:
(i)    the willful and continued failure of you to perform substantially your
duties (other than any such failure resulting from incapacity due to physical or
mental illness or following the your delivery to the Trust of a valid notice of
termination for Good Reason), after a written demand for substantial performance
is delivered to you by the Board or the Chief Executive Officer of the Trust
that specifically identifies the manner in which the Board or the Chief
Executive Officer of the Trust believes that you have not substantially
performed your duties; or
(ii)    the willful engaging by you in illegal conduct, or gross misconduct,
that is materially and demonstrably injurious to the Trust.
For purposes of this Section 6(c), no act, or failure to act, on your part will
be considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Trust. Any act, or failure to act, based on authority given
pursuant to a resolution duly adopted by the Board or on the instructions of the
Chief Executive Officer or a senior officer or based on the advice of counsel
for the Trust will be conclusively presumed to be done, or omitted to be done,
by you in good faith and in the best interests of the Trust.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Committee” means the Compensation Committee of the Board.
(f)    “Disability” means any medically determinable physical or mental
impairment that can reasonably be expected to result in death or that has lasted
or can reasonably be expected to last for a continuous period of not less than
12 months and that renders you unable to perform effectively your duties to the
Trust or any other substantially similar gainful activity.
(g)    “Good Reason” means the occurrence of one or more of the following events
arising without the express written consent of you, but only if you notify the
Trust in writing of the event within 60 days following the occurrence of the
event, the event remains uncured after the expiration of 30 days from the
Trust’s receipt of such notice, and you resign effective no later than 30 days
following the Trust’s failure to cure the event:
(i)    a material diminution in your authority, duties or responsibilities, or
any other diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Trust promptly after receipt of
notice thereof given by you;
(ii)    a material diminution in your then current Monthly Base Salary; or
(iii)    a material relocation by the Trust of your primary place of work;
provided, however, that in no event shall a relocation of less than 50 miles be
deemed material.





--------------------------------------------------------------------------------





(h)    “Involuntary Termination” means any termination of your employment with
the Trust (or its successor) (i) by the Trust (or its successor) for any reason
other than Cause or your death or Disability or (ii) by you with Good Reason.
(i)    “Monthly Base Salary” means your monthly base salary, including any
amount that has been earned but deferred, as in effect at the time of your
Termination Date, determined without giving effect to any reduction in base
salary that constituted Good Reason for your termination of employment.
(j)    “Separation from Service” means a “separation from service” from the
Trust within the meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation Section 1.409A-1(h).
(l)    “Termination Date” means the date on which you incur a Separation from
Service.
If this Agreement correctly expresses our mutual understanding, please sign and
date the enclosed copy and return it to us.


Very truly yours,


RAMCO-GERSHENSON PROPERTIES TRUST.




By: /s/ DENNIS GERSHENSON                        
Dennis Gershenson
Chief Executive Officer




The terms of this Agreement are accepted and agreed to on the date set forth
below:




/s/ DAWN HENDERSHOT                    
Dawn Hendershot
Date: April 27, 2018



